Citation Nr: 1029560	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for pterygium of the left eye.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1994.  
He also subsequently served with the Marine Corps Reserve and the 
Army National Guard and reportedly was recalled to active duty 
from June 2009 to March 2010; as noted below, additional 
development is needed to corroborate certain service dates.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran appeared for a video conference hearing in May 2010.  

During his May 2010 hearing, the Veteran described 
headaches related to his service-connected left eye 
disability.  In doing so, he has raised an informal claim 
for service connection for headaches as secondary to the 
service-connected left eye disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  This issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran had corroborated active duty service 
from April 1986 to March 1994.  He also subsequently served with 
the Marine Corps Reserve and the Army National Guard and 
reportedly was recalled to active duty from June 2009 to March 
2010.  At present, however, the claims file does not contain a DD 
Form 214 or similar documentation corroborating the period of 
service from June 2009 to March 2010.  The claims file similarly 
contains no service department evidence confirming dates of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA).  Ascertaining these periods is critical in this 
case, particularly as the Veteran, in a February 2007 statement, 
linked his claimed bilateral hearing loss and tinnitus to noise 
exposure resulting from the Marine Corps Reserve period (i.e., 
1994 to 1996).  

Once the Veteran's service dates have been more firmly 
established, the next step will be to afford him a VA examination 
addressing whether the claimed bilateral hearing loss and 
tinnitus are etiologically related to a corroborated duty period.  
Specifically, a determination should be made as to whether 
incurrence of either disability is etiologically related to the 
period of service from April 1986 to March 1994, or a subsequent 
period of ACDUTRA or INACDUTRA involving  a noise-related injury.  
Alternatively, as a January 2007 VA treatment record confirms a 
bilateral hearing loss disability and reflects the Veteran's 
credible lay report of tinnitus, a determination should be made 
as to whether either existing disability was aggravated by the 
most recent period of service, reportedly from June 2009 to March 
2010.  

Finally, it is far from clear whether all available medical 
documentation has been added to the claims file.  While the 
Veteran reported ongoing left eye treatment at the Memphis, 
Tennessee, VA Medical Center (VAMC) during his hearing, the most 
recent treatment reports from this facility date from November 
2008.  The claims file does contain a packet of U.S. Army 
treatment reports, but further efforts should be made to ensure 
that all medical documentation from the period from June 2009 to 
March 2010 is associated with the claims file.  Finally, at his 
hearing, the Veteran reported a recent audiological examination 
from March 2010; the claims file contains the report of a service 
audiological examination from that month, but no VA examination 
report.  Further efforts are needed to ensure that all of this 
medical evidence is obtained and added to the claims file.  See 
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Memphis VAMC should be contacted 
and requested to provide all records of 
treatment of the Veteran dated since 
November 2008, including copies of any VA 
examination reports from this period.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO/AMC should contact the National 
Personnel Records Center, and any other 
relevant state and/or military entities 
(i.e., the Marine Corps Reserve, state 
National Guard units) for the following:

a) medical records from the Veteran's 
periods of active duty service, including 
his most recent period of service (i.e., 
June 2009 through March 2010);

b) a DD Form 214 or similar documentation 
corroborating the period of service from 
June 2009 through March 2010; and

c) corroboration of all periods of ACDUTRA 
and INACDUTRA from the Marine Corps Reserve 
and the Army National Guard.

All documentation obtained pursuant to this 
request, including any negative responses, 
must be included in the Veteran's claims 
file.  

3.  Based upon the materials received as a 
result of the search actions requested in 
paragraph #2, the RO/AMC should prepare a 
report setting forth all periods of 
corroborated active duty service, ACDUTRA, 
and INACTDUTRA.  This report must be added 
to the claims file before the development 
requested in paragraph #4 is accomplished.

4.  Then, the Veteran should be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss and tinnitus.  The 
examiner must review the claims file in 
conjunction with the examination.  The 
examiner should take particular notice 
of the report of periods of active duty 
service, active duty for training, and 
inactive duty for training.  All tests 
and studies deemed necessary by the 
examiner, including pure tone threshold and 
Maryland CNC testing, should be performed.  

Based on a review of the claims file, the 
Veteran's reported symptom history, and the 
clinical findings of the examination, the 
examiner is next requested to provide the 
following opinions:

a) is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the diagnosed bilateral hearing loss and 
tinnitus are etiologically related to a 
period of  active duty service, active duty 
for training, or inactive duty for training 
prior to January 2007 (i.e., the date the 
disorders in question were first shown; 
and, 

b) is it at least as likely as not that the 
preexisting bilateral hearing loss and 
tinnitus underwent a permanent increase 
in severity beyond natural progression 
during the period of service reportedly 
from June 2009 to March 2000?

In offering the above assessments, the 
examiner must specifically acknowledge and 
discuss the Veteran's lay report regarding 
the onset and continuity of his symptoms.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  Then, the claims should be 
readjudicated.  If the determination of any 
of the claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

